Exhibit 10.03

 

 Picture 2 [ex-10d03g001.jpg]

 

 

 

September 4, 2013

 

                                                                     

Mr. Lindon G. Robertson

3530 W. Galloway Drive

Richfield, OH 44286

 

 

Dear Lindon:

I  am very happy to extend to you an offer to become part of Brooks and our
executive team.    Our numerous discussions have only solidified my strong
initial impressions that you are the person for this role.  I truly believe you
will be a tremendous complement to the leadership team as we tackle the
challenges and opportunities ahead of us.  I am fully confident your decision to
join Brooks will result in a very rewarding personal and professional
experience.

On behalf of Brooks, I am pleased to provide you the terms of our offer to
become Executive Vice President and Chief Financial Officer.  In this executive
officer role, you will report to me and have responsibility for leading and
managing Brooks’ global financial strategy, including establishing long range
financial planning and policies while establishing positive relationships with
our shareholders and the financial community.  This position is directly
accountable for the controller, financial planning, accounting, treasury, tax
and information technology functions.

A summary of the terms are as follows:

 

1.



Your base salary will be set initially at $425,000 annually, and paid biweekly. 
Subsequent salary reviews for executive positions are normally conducted
annually and adjustments become effective in January.  Your base salary will
first be reviewed after the completion of fiscal year 2014.

2.



You are eligible to participate in the annual Performance Based Variable
Compensation Plan for FY 2014 (Plan year beginning 10-01-13), with an annual
target of 100% of base salary paid and an upside potential to 150% of annual
target.  Payment of variable compensation is subject to meeting aggressive but
achievable corporate and individual goals and objectives defined and agreed upon
for 2014 and subsequent years.

3.



You will be a participant in the Company’s Executive Equity Incentive Plan (EIP)
for FY 2014 and, subject to final Board approval at its next scheduled meeting
in November,  will receive an initial grant of restricted stock units (RSUs)
with a value no less than $650,000.  This award will be in a mix of time-based
and/or performance-based RSUs consistent with other senior executives.  You will
be eligible for subsequent awards in future years. 

In addition, subject to final Board approval, you will receive an equity grant
of 60,000 time-based RSUs.  These RSUs will vest over a three year period in
equal installments on each of the first three anniversaries of your hire date.

Brooks’ equity grant documents provide for accelerated vesting of unvested
equity grants if there is a qualifying termination within one year following a
change in control of Brooks.  All terms relating to your equity awards will be
governed exclusively by the Company’s Amended and Restated 2000 Equity Incentive
Plan (or any subsequent equity plan) and related award agreements or notices.





 



Mr. Lindon G. Robertson

Page 2

 

4.



You will be eligible for our Company sponsored benefit plans.  Brooks currently
pays a majority (approximately 70%) of the cost of medical, dental and vision
insurance and 100% of the cost of life and disability insurance.  The Company
also offers a 401(k) savings and retirement plan with a 4.5% company match, an
Employee Stock Purchase Plan with a 15% discount, a non-qualified Deferred
Compensation Plan and a Flexible Leave time off policy. Enclosed is a summary of
these plans.

5.



The following is the basis for salary continuation eligibility in the unlikely
event we separate our employment relationship.

·



If you should voluntarily terminate employment in the future, Brooks will
provide you with your pro-rata base salary up to your termination date.

·



If Brooks terminates your employment without “cause” (as defined in Brooks’
equity grant documents), you will be eligible for salary continuation payments
at your then current base salary for a period of twelve months from your
termination date.  In addition, you will continue to be covered under the
Company’s medical, dental and vision plans at the same contribution level as
current active employees while you are receiving salary continuation payments. 
Any salary continuation or benefits will be conditioned upon your signing the
Company’s customary Separation Agreement and Waiver of Claims.

·



If Brooks terminates your employment for cause, you will receive your pro-rata
base salary up to your termination date.

·



For purposes of Section 409A of the Internal Revenue Code (“Section 409A”), each
installment of salary continuation or other payment shall be deemed to be a
“separate payment” (within the meaning of Section 409A), and each payment shall
be deemed exempt from the definition of nonqualified deferred compensation to
the fullest extent possible under the short-term deferral exception and the
involuntary separation pay exception of the Section 409A regulations.

6.



Brooks understands and supports the requirement for your family to remain in
Ohio until your child graduates from high school in June, 2015.  Accordingly,
from your start date at Brooks through June, 2015, Brooks will assist in your
long distance commute as follows:

·



Provide a monthly allowance of $2,500 to defray the expense of local Chelmsford
area housing.  We will assist you in your efforts to find suitable
accommodations.

·



Reimburse you for coach airfare between greater Boston and Cleveland for up to
nine round trips per quarter.  In turn, you agree to apply any frequent flier
miles you accumulate to offset several of these trips.

·



Both of these items will be eligible for tax gross up.

7.



Brooks will provide you with relocation benefits and professional support to
transfer to the greater Boston, MA area within two years of your hire
date.  These benefits will provide reimbursement or direct payment of eligible
relocation expenses associated with your move up to $100,000 and we will be
flexible in working with you to ease any financial and contingent issues that
may arise. 

 

Eligible relocation expenses as required will include:

·



Actual cost of moving household goods

·



House hunting trip(s) prior to your move

·



Temporary living and storage expenses for up to 2 months for you and your family

·



Travel expenses associated with moving your family to the new residence

·



Assistance with the sale of your current home under the Company’s arrangement
with its relocation vendor.  Assistance will include the reimbursement of a
broker’s commission and eligible seller expenses and fees









Mr. Lindon G. Robertson

Page 3

 

·



Assistance with the rental or purchase of a new residence in the greater Boston,
MA area to include eligible fees and expenses associated with the purchase at
closing or rental acquisition

·



Miscellaneous expense allowance of $10,000

·



Non-deductible expenses, except for the expense allowance, are eligible for
gross-up of federal and state tax.

 

As part of our customary relocation policy, if you should voluntarily terminate
employment with Brooks within one year of your hire date, 100% of relocation
assistance payments must be reimbursed to the Company.  If you should
voluntarily terminate employment during the second year following hire, 50% of
relocation assistance benefits must be reimbursed to Brooks.

You will be required to successfully complete the Company’s customary background
check process.  This offer will remain open until September 6, 2013.    If
accepted, you will also be required to execute our standard Employee
Non-Solicitation and Proprietary Information Agreement and agree to the
Company’s clawback terms.  Both forms are enclosed.

Lindon, we are truly excited with the prospects of you joining Brooks and
working with you to realize the full value of our Company. We believe we have
assembled an outstanding team of people that will certainly benefit from your
management. Your experience, intellect and skills will be critical in helping
lead as we seek to grow Brooks for the benefit of its shareholders, customers,
employees and you personally.

We look forward to your acceptance and our mutually agreed start date.  Please
sign and return one copy of this letter in the enclosed envelope provided or you
may fax a copy of your acceptance to Bill Montone in Human Resources at
978-262-2508.  Thank you.

Sincerely yours,

 

 

/s/ Stephen S. Schwartz

 

 

 

Stephen S. Schwartz

 

Chief Executive Officer

 

 

 

cc:

William T. Montone, SVP Human Resources

 

`

Lenny Vairo, Russell Reynolds Associates

 

 

File

 

 

 

Enclosures

 

 

 

 

 

Acceptance

/s/ Lindon G. Robertson

9/5/2013

 

Signature

Date

 

 

 

 

October 1, 2013

 

 

Start Date

 

 

 







 

BROOKS AUTOMATION, INC.

Clawback Terms

 

The undersigned agrees that if the Brooks Automation, Inc. (the “Company”)  is
required to prepare an accounting restatement due to material noncompliance of
the Company, as a result of the undersigned’s misconduct or gross negligence,
with any financial reporting requirement under the United States securities
laws, including Section 304 of the Sarbanes-Oxley Act of 2002, then, in addition
to any penalty prescribed by law, the undersigned shall forfeit or repay to the
Company, as the case may be, all of the following: any annual performance
incentive (or similar annual cash bonus or incentive) paid during the twelve
(12) month period following the date of the first public issuance or filing with
the SEC of the deficient financial document, any gain on the sale of Company
securities during the same period, any shares received during that same period
upon exercising or vesting in any equity-based award granted to the undersigned
by the Company, and any unvested and/or unexercised equity-based incentive
awards granted to the undersigned by the Company.

 

ACKNOWLEDGED AND AGREED:

 

 

/s/ Lindon G. Robertson

Lindon G. Robertson

9/5/2013



